RYLAND, J.
This was a suit by attachment in favor of Wesley Tolivar against Lubke & Penningrot. The steamboat Beardstown was attached. William Steinman claimed the property as his, and filed his interpleader setting forth his claim. This claim was denied ; a jury was impanneled, and they found a verdict against Steinman. He moved for a new trial, which was over- ’ ruled and denied him. He therefore tendered his bill of exceptions, and brings the case here by writ of error. The bill of exceptions shows that no objections or exceptions wel'e taken by the interpleader to any evidence offered by either party below. Nor were any exceptions taken to any instructions refused or given by the court for either party below. The facts were offered, and were presented to the jury without any exception. The court gave instructions to the jury which placed the matter fairly before them. We cannot now take notice of any illegal or improper evidence, if any such were offered ; nor can we notice the instructions given, as no objection was taken to them below. The only point before us is the overruling the motion for a new trial. Now this is properly a subject which comes before the sound discretion of the lower court, and in this matter we must see that the court abuses this discretion before we will interfere. The jury had the whole facts-before them, they knew what credit the witnesses were entitled to, and they could very properly see whether from the facts in proof there was any fraud or not between Steinman and Lubke & Penningrot about-the sale and trust of the steamboat Beardstown. We cannot interfere with the judgment of the court below in this case. . Nothing .lias been properly presented to us but the simple question of new trial or not, and there is no sufficient reason apparent on the record why there should be a new trial. Let the judgment below be¡ affirmed.